Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I shown in Figures 1-3, 5, and 6 in the reply filed on May 5, 2022 is acknowledged.  Claims 1 and 3-7 are stated as reading on the elected species.  Applicant’s arguments with respect to the claims 8-10 being valid combination of the gate mechanism and an inner ring are persuasive (see Pages 5 and 6 of the response filed on May 5, 2022).  The Examiner does agree that this combination is a valid combination, however, it is considered a new species (i.e. a gate mechanism with an inner ring, where the gate mechanism is shown in Figure 8 and the inner ring is shown in Figure 6 represented by the dashed lines).   To clarify the restriction:  Species I is shown in Figures 1-3, 5, and 6 (without the dashed area), Species II is shown in Figure 4, Species III is shown in Figure 7, and Species IV is shown in Figure 6 (with dash area).   It is noted that Species III and IV uses a gate mechanism shown in Figure 8.  Claims 2 and 8-10 are withdrawn as being drawn to a non-elected species.
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: propulsion system in claim 1 and compression mechanism in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The compression mechanism includes a nonce generic placeholder term of  “system” coupled with the functional language of “propulsion” with the functional limitation further limited by “configured to deliver propulsive energy into the outer ring enclosure”.  The propulsion system is disclosed to have propulsion components (102, 910) that deliver (fuel and ignition) (i.e. the propulsive energy) via fuel port (110) and ignition port (112) into the outer ring (see Figure 1, ¶0020 and ¶0023).
The compression mechanism includes a nonce generic placeholder term of  “mechanism” coupled with the functional language of “compression”.  The “compression mechanism” is interpreted as (134) (see Figures 3 and 4) and ¶0040 that discloses the compression mechanism is a compression spring.  In addition to the spring, the specification discusses alternative compression mechanisms (see ¶0040). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTATIONAL ENGINE WITH INNER AND OUTER RINGS.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKITA (U.S. Patent Publication US 2008/0011267 A1).
Regarding claim 1, SAKITA discloses:  a rotational engine system (see Abstract) comprising: 
a rotational engine (see Abstract, Figures 1-21) including: 
an outer ring enclosure (22) defining a circular shape (see Figures 1 and 2); 
an inner ring component (30, 32) (it is noted that the inner ring component is considered as (30, 32) since (30C, 32C) are ring shaped, as well as, the components (i.e. the piston (30A, 32A) are attached onto the ring) are attached including a piston (30A, 32A) and a drive gear engagement portion (36, 38) (the drive gear engagement portion are shafts that connect (30, 32) to the drive gears, see Figure 12, ¶0037, it is noted that the shafts connect the pistons to the gears and therefore, are considered broadly as the drive gear engagement portion), the piston disposed within the outer ring enclosure and configured to travel within the outer ring enclosure along a circumference of the circular shape of the outer ring enclosure (see Figures 1 and 2), the drive gear engagement portion coupled to the piston and configured to rotate as the piston travels along the circumference of the circular shape of the outer ring enclosure (see Figures 1, 2, and 12, ¶0037, ¶0043-¶0051); and 
a drive gear (88, 88-1, 88-2) disposed externally to the outer ring enclosure (see Figures 1 and 12) and coupled to the drive gear engagement portion of the inner ring component such that rotation of the drive gear engagement portion rotationally drives the drive gear (see Figures 1 and 12, ¶0043); and 
a propulsion system configured to deliver propulsive energy into the outer ring enclosure to propel the piston along the circumference of the circular shape of the outer ring enclosure (the propulsion system is the air/fuel that enters into the outer ring enclosure in the intake (62-C) phase see ¶0040-¶0041, that is compressed at (62-D), and then combusted at (62-A) with a spark plug (39) (see Figure 14, ¶0065-¶0066) that provides the propulsive energy to propel the piston along the circumference of the circular shape, see Figures 5 -8, where air/fuel enters via 54A, 58 from the outer ring thru 54B of the piston/inner ring and ignited by ).
Regarding claim 3, SAKITA discloses:  the inner ring component includes a combustion chamber (30A) coupled to the drive gear engagement portion (30C, 36) and including the piston (see Figures 3 and 4), and the combustion chamber is configured to travel within the outer ring enclosure along the circumference of the circular shape of the outer ring enclosure when the propulsive energy is applied to the piston (see Figures 4-5, ¶0040-¶0041).
Regarding claim 4, SAKITA discloses:  the outer ring enclosure further includes a propulsion aperture (54A, 58) extending through an outer wall of the outer ring enclosure, and the propulsion system is configured to deliver the propulsive energy into the outer ring enclosure through the propulsion aperture (see Figures 1, and 6-8).
Regarding claim 7, SAKITA discloses:  the inner ring component includes a plurality of combustion chambers and a plurality of pistons (see Figures 4 and 5), and each combustion chamber of the plurality of combustion chambers includes a corresponding piston of the plurality of pistons (see Figures 3 and 4, which discloses the piston and combustion chamber are connected to one another), and the propulsion system is configured to deliver propulsive energy into the outer ring enclosure to propel each piston of the plurality of pistons along the circumference of the circular shape of the outer ring enclosure (see Figures 4-5, ¶0038-¶0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SAKITA in view of KIM (U.S. Patent 6,321,693 B1).
Regarding claim 5, SAKITA discloses:  a controller configured to control operation of the propulsion system, wherein the combustion chamber includes a chamber window (54B, 54/56P), and the controller is configured to deliver the propulsive energy in a timed manner such that the propulsive energy is delivered through the propulsion aperture of the outer ring enclosure, through the chamber window, and into the combustion chamber (33) as the combustion chamber travels along the circumference of the circular shape of the outer ring enclosure (see Figures 3-8, ¶0038-¶0042, ¶0065-¶0066).
SAKITA fails to disclose a controller configured to control operation of the propulsion system, and the controller is configured to deliver the propulsive energy in a timed manner.
Regarding claim 5, KIM teaches: a controller configured to control operation of the propulsion system, and the controller is configured to deliver the propulsive energy in a timed manner (Column 2, line 63 – Column 3, line 54).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a controller configured to control operation of the propulsion system, and the controller is configured to deliver the propulsive energy in a timed manner in the rotational engine of SAKITA, in order to properly deliver the needed fuel, air, and spark required for the propulsive energy to drive the pistons in the rotational engine.  Utilizing a controller to deliver the propulsive energy (i.e. air, fuel, spark) in a timed manner is well-known in the art as evidence by KIM, and therefore, requires only routine skill in the art to utilize a controller in order to control the propulsive energy that enters into the rotational engine. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claim 6 contains a 112(f) claim interpretation (see discussion above for details).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HODGES (U.S. Patent 2,110,524) discloses an inner and outer rings (see Figure 1), however, each of the rings have their own pistons, where the inner ring piston rotates in the inner ring and not the outer ring as claimed.
FARB (U.S. Patent 3,251,347) discloses a rotary engine where the pistons have springs (118), however, they do not operate the same way as disclosed in claim 6 of the current application.   FARB also has an outer ring that has the inner ring rotating within it (see Figure 2).
LESHER (U.S. Patent 2,627,253) has an inner ring rotating in an outer ring (see Figure 4-9).  The Examiner would like to note that the terminology of “inner” and “outer” can be interpreted in different ways, where if the engine is facing the interior of a vehicle the “inner” ring would be the “ring” that is closer to the interior.  This interpretation is not the same as the current invention, however, it is to highlight that relative locations “inner” and “outer” if not completely defined can be broadly interpreted.
ESMAILZADEH (U.S. Patent 5,645,027) discloses an outer ring and multiple inner rings (see Figure 1).
RAHON (U.S. Patent 7,621,254 B2) discloses an outer ring (18, 20) and an inner ring (28, 30) that has a piston (30) (see Figure 2).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746